323 F.2d 870
MARANNE SHOE COMPANY, Defendant, Appellant,v.UNITED SHOE WORKERS OF AMERICA, AFL-CIO, Plaintiff, Appellee.
No. 6168.
United States Court of Appeals First Circuit.
Oct. 22, 1963.

Dean E. Nicholson, Haverhill, Mass., with whom Espovich & Nicholson, Haverhill, Mass., was on brief, for appellant.
Albert L. Goldman, Boston, Mass., with whom Grant, Angoff, Goldman & Manning, Boston, Mass., was on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
The judgment of the District Court is affirmed on the opinion below.  222 F.Supp. 826.